Citation Nr: 9929311	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-05 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 

3. Entitlement to an increased rating for a scar of the chin, 
currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 1997, March 1998, and July 1998 rating 
decisions by the Indianapolis, Indiana, Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. The veteran's current back disorder is not related to his 
period of active service or any injury suffered during 
such service.

2. The veteran has Level I hearing acuity in the right ear 
and Level III hearing acuity in the left ear.

3. The veteran's service-connected scar of the chin is 
nontender and moderately disfiguring.


CONCLUSIONS OF LAW

1. The veteran's low back disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).

2. The schedular criteria for entitlement to a compensable 
evaluation for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998)

3. The schedular criteria for entitlement to a rating in 
excess of 10 percent disabling for a scar of the chin have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.118, Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection for a Low Back Disorder

To begin with, the Board finds that the veteran's claim of 
entitlement to service connection for low back disability is 
well-grounded.  38 U.S.C.A. § 5107(a).  In this regard, the 
claims file includes several medical diagnoses of current low 
back disability.  The veteran's assertions regarding his 
military service which included lifting large mortars is 
accepted as true for well-grounded purposes.  Further, the 
Board notes that a VA examiner indicated in a June 1998 
report that the veteran's back symptoms could be due to 
lifting mortars during service.  While somewhat speculative, 
the Board finds that the minimal requirements for a well-
grounded claim have been met.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Further, after reviewing the 
claims file which includes the reports of VA examinations as 
well as private medical records, the Board finds that the 
duty to assist the veteran would be met and that no useful 
purpose would be served by delaying appellate review by 
remanding for any further development.  38 U.S.C.A. 
§ 5107(a). 

Turning to a consideration of the merits of the claim, the 
Board first notes that the veteran's service medical records 
do not document medical treatment for any low back 
complaints.  However, the Board also acknowledges that the 
record supports a finding that the veteran was engaged in 
combat during his Vietnam service.  In this regard, the 
record shows that he was awarded the Combat Infantryman 
Badge.  The veteran indicated in a personal statement 
received April 1998 that he would have a sore back after 
carrying rounds and the field medic would prescribe some 
muscle relaxants that would help for awhile.  He has also 
submitted statements from a fellow serviceman attesting to 
the fact that the veteran frequently had to carrying large 
loads of rounds.  Because the claimed back injury or injuries 
have been related to the veteran's combat service, the 
veteran's statements alone are sufficient to establish that 
he did indeed suffer low back injury during his combat 
service.  See 38 U.S.C.A. § 1154(b).

Applicable law provides that entitlement to service 
connection will be granted if the facts establish that a 
particular disease or injury resulting in disability was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. 3.303(a).  
However, that an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

As it has been established that the veteran suffered a low 
back injury or injuries during his military service and as 
the record shows that he suffers from current low back 
disability, the remaining question for consideration is 
whether the current disability is related to the inservice 
injury or injuries.  The Board first notes that the veteran's 
spine was clinically evaluated as normal on separation 
examination in March 1971.  There is no evidence of medical 
treatment thereafter until 1977 when an x-ray showed spina 
bifida of S1 with no evidence of a recent fracture.  In 
September and October 1983, the veteran again sought 
treatment for low back pain.  It was reported by a private 
physician that the veteran was lifting a heavy tube on 
September 5, 1983, when he had pain and a "pop" in his low 
back.  This examiner further reported that the veteran had a 
history of sprain of his low back "about three times in the 
last three years."  An x-ray of the lumbosacral spine in 
1987 was interpreted as normal.  A private medical record 
dated in 1989 refers to the veteran having a six year history 
of low back pain.  A lumbar CT scan in November 1989 revealed 
mild diffuse annular bulge at L4-5, greater on the left than 
the right.  Subsequent private medical reports refer to low 
back problems.

In June 1998, the veteran underwent a VA examination where he 
was diagnosed with mechanical low back pain.  The examiner 
opined that this current symptomatology was more due to his 
being overweight and not being in good physical condition.  
The examiner stated that the disorder could have come from 
lifting and moving large mortars but that there was no 
documentation in the claims file that the veteran began to 
experience low back pain in service.  At another VA 
examination in September 1997, the examiner noted the veteran 
to have a history of chronic mild known radiating low back 
pain since 1969 when he fell on a sandy area while carrying 
heavy artillery pieces.  The examiner diagnosed the veteran 
with residuals of lumbosacral spine injury.

In support of his claim, the veteran offered testimony at an 
RO hearing in January 1999.  He indicated that he had sought 
medical treatment for low back problems after service, but 
that his physician was deceased and attempts to locate 
records had not provided any such records prior to 1977.  
Further, the record includes a statement from the veteran's 
spouse to the effect that she married the veteran in 1971 and 
that he suffered from and received medical treatment for low 
back symptoms since his discharge from service.  Statements 
from fellow servicemen have also been submitted in support of 
the veteran's claim.  

After weighing the evidence, the Board is compelled to find 
that the preponderance of such evidence is against the 
veteran's claim.  Again, it is conceded that he suffered low 
back injury or injuries during service.  Further, the record 
clearly shows current low back disability.  However, the 
Board believes that the evidence also warrants a finding that 
the inservice injury or injuries were acute in nature and did 
not result in residual chronic disability.  Such a finding is 
supported by the normal clinical evaluation upon separation 
examination and the post-service medical records which 
persuasively show that the veteran's current low back 
problems began in about 1983 and are related to an injury at 
that time.  Significantly, while the veteran and his spouse 
have reported that the veteran has suffered low back 
symptomatology since service and while the veteran has 
furnished such a history to VA medical examiners in 
connection with examinations related to his present claim, he 
did not furnish such a history to the private doctors in the 
1980's.  When the veteran was treated for back pain and a 
"pop" in the low back in 1983, he reported to the private 
physician that he had a history of back sprain for about 
three years.  The Board believes that the veteran's report of 
a history of back problems as relayed to the private examiner 
should be afforded considerable weight since is was furnished 
in the course of receiving medical treatment, and the veteran 
presumably would have informed the private doctor of any 
inservice low back injury which had continued to plague him 
over the years. 

To the effect that the VA examiners may have used language 
suggesting that the veteran's current low back disorder is 
related to the mortar lifting during service, the examination 
reports make it clear that the examiners were relying 
entirely on history furnished by the veteran as to a 
continuity of symptomatology over the years.  As such, any 
suggestion as to a relationship to service is of diminished 
probative value as it was based on otherwise unsupported 
statements made by the veteran during the course of advancing 
his VA claim.  Further, while the VA is obligated to accept a 
combat veteran's account of an inservice injury pursuant to 
38 U.S.C.A. § 1154(b), his rendition of continuing symptoms 
over the years must be weighed against the other evidence of 
record.  For the reasons discussed above, the Board is unable 
to find that the veteran's current low back disability is 
related to the mortar lifting incidents during service. 

In sum, the Board finds that the veteran's current low back 
disorder is not causally related to the inservice injury or 
injuries to the low back.  Rather, the record supports a 
finding that the veteran's current low back problems are due 
to post-service injury.  In reaching this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but the positive evidence is not in such a state of equipoise 
with the negative evidence to otherwise permit favorable 
resolution of the veteran's appeal as to this issue. 

II. Increased rating for Bilateral Hearing Loss

The veteran's claim for a higher evaluation for bilateral 
hearing loss arises from a March 1998 rating decision which 
established service connection for such disability, but 
assigned a noncompensable rating.  As the veteran is 
appealing the original assignment of a disability evaluation 
following an award of service connection, the claim for the 
increased evaluation is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
The record reveals that private medical reports have been 
obtained and the veteran has been afforded VA audiological 
examinations.  Under the circumstances, the Board finds that 
the duty to assist the veteran has been met.  38 U.S.C.A. 
§ 5107(a). 

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When the issue involves a claim 
for an increased rating for hearing loss, the applicable 
rating will be determined by applying the numerical values 
listed in the audiometric examination report to the 
applicable rating tables.  38 C.F.R. § 4.85, Tables VI and 
VII.  It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.."  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).

The veteran was afforded two VA audiological evaluations in 
conjunction with this claim.  On the authorized audiological 
evaluation in October 1997, the average puretone decibel loss 
in the right ear was 44 and the average in the left ear was 
55.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

On the authorized audiological evaluation in February 1999, 
the average puretone decibel loss in the right ear was 
reported to be 46 with an average loss of 63 in the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 in the left ear.

Applying the rating criteria to the veteran's most recent 
examination results (which examination revealed the most 
severe hearing loss), a numerical designation of I for the 
right ear (between 42 and 49 average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination) 
is warranted.  The examination results result in a numerical 
designation of III for the left ear (between 58 and 65 
average puretone decibel hearing loss, with between 84 and 90 
percent speech discrimination).  These category designations 
for each ear result in a noncompensable disability evaluation 
under Diagnostic Code 6100.  Accordingly, a compensable 
evaluation is not warranted at this time.

III. Increased rating for Scar of the Chin

The veteran has also contended that the 10 percent evaluation 
for the service-connected scar on his chin does not 
accurately describe the severity of that disability.  
Specifically, in his substantive appeal to the Board he 
argued that a higher evaluation was not a matter of limited 
motion or pain, but rather a matter of the psychological 
effects that the scar has on his life.  He therefore urges 
the Board to assign a higher rating in this case.

As above, this is an original claim placed in appellate 
status by the vetera taking exception with the initial rating 
award dated July 1998.  Accordingly, his claim must be deemed 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection through the present.  This obligation was 
satisfied by the examinations and records described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

Service connection for a scar to the chin was established by 
rating decision dated July 1998.  That rating decision 
assigned a noncompensable evaluation at that time.  
Subsequently, the evaluation was increase to 10 percent 
disabling (effective from the date of the original award).

The veteran underwent a VA skin examination in June 1998.  
The examiner noted that the veteran had a 1.5-centimeter scar 
on the left side of his chin, beginning close to the tip and 
traveling downward.  The scar was nontender and there was no 
adherence.  The texture was normal and there was no 
ulceration or breakdown of the skin.  There was no elevation 
or depression of the scar but it was slightly hypopigmented.  
There was no underlying tissue loss, inflammation, edema or 
keloid formation.  The examiner commented that the veteran 
wore a beard, but if the beard were shaven, there would be a 
small amount of disfigurement.  There was no limitation of 
function by the scar.  In summary, the veteran had a facial 
scar secondary to shrapnel wounds.

The veteran's scar has been evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800.  That 
code provides that a 10 percent evaluation is warranted where 
the head, face or neck disfiguring scars are moderate.  A 30 
percent evaluation is warranted for severely disfiguring 
scars of the head, face or neck.

There is no evidence that the veteran's scar is severely 
disfiguring so as to warrant a 30 percent evaluation under 
Diagnostic Code 7800.  The scar was seen to cause a small 
amount of disfigurement with no elevation or depression and 
only slight hypopigmentation.  Therefore, it is the decision 
of the Board that the symptomatology associated with the 
veteran's scar on his chin does not warrant a rating in 
excess of 10 percent. 

Conclusion

As to both the hearing loss and the scar issues, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations has been considered, but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that these service 
connected disorders have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

